Case 9:20-md-02924-RLR Document 2062 Entered on FLSD Docket 10/09/2020 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                           MDL NO. 2924
   PRODUCTS LIABILITY                                                                    20-MD-2924
   LITIGATION

                                                               JUDGE ROBIN L. ROSENBERG
                                                       MAGISTRATE JUDGE BRUCE REINHART

                                                /

   THIS DOCUMENT RELATES TO: ALL CASES

                                   PRETRIAL ORDER # 50
                             Third Census Implementation Order:
                 Generic Manufacturer Production of Product Related Information

           This Order applies only to Generic Manufacturer Defendants now or subsequently named

   and served in the Master Personal Injury Complaint, Consumer Class Action Complaint, or Third

   Party Class Action Complaint pending in MDL No. 2924. 1

   I.      THE CENSUS REGISTRY

           In light of the number of complaints likely to be filed in or transferred to MDL No. 2924,

   as well as the complexity and burden on both sides of filing unique complaints due to the

   anticipated large number of claimants who may bring claims related to the issues for which the

   Judicial Panel on Multidistrict Litigation created MDL No. 2924, the Parties and the Special

   Master developed a unique Census Registry process for the joint investigation of individual claims.

           One complexity of this MDL is that Zantac/ranitidine has been manufactured by dozens of

   Defendants over the years: as brand and generic medicines, in prescription and over-the-counter

   formulations, in various forms (injectables, capsules, syrup, tablets), and in varying dosages. With


   1
      This Order does not apply to Generic Manufacturers not named or previously dropped from the Master Personal
   Injury Complaint, Consumer Class Action Complaint, or Third-Party Class Action Complaint, but named only in one
   or more Short Form Complaints.
Case 9:20-md-02924-RLR Document 2062 Entered on FLSD Docket 10/09/2020 Page 2 of 6




   respect to Generic Manufacturers, Plaintiffs’ Co-Lead Counsel indicated that they were using

   publicly available Abbreviated New Drug Applications (“ANDA”) to determine which generic

   companies manufactured or marketed Zantac/ranitidine and thus could be named in filed cases,

   until discovery could proceed and retained counsel could narrow their allegations. (The Court

   entered the Core Discovery Agreement for Generic Manufacturers as Pretrial Order # 34, which

   sets forth certain categories of documents being provided by those Defendants.)

          To expedite this process, this Order sets forth the obligations of the Generic Manufacturers

   to provide certain product identifying information to the Registry extracted from documents they

   produce in the litigation. Providing this information as data fields may accelerate the product

   identification process by many months compared to the traditional litigation process. But equally

   important, this process permits the Registry vendor, Litigation Management, Inc. (“LMI”), to use

   data analytics to compare the data submitted in Census Plus Forms to the information provided by

   each Generic Defendant.

          The goal of this process is to help rule out certain Generic Defendants as manufacturers of

   the product(s) a particular claimant claims to have used, and as possible Defendants in any future

   complaint that claimant may choose to file, saving substantial time, effort, and costs for all parties.

   Through this process, the Generic Manufacturers will be eliminated as potential Defendants for

   any claimant who alleges in a Census Plus Form only branded-product use. Similarly, a Generic

   Manufacturer will also be eliminated as a potential Defendant for any claimant who alleges

   formulations that it did not manufacture or who alleges use during a time period during which the

   manufacturer was not marketing the product in question; thus, for example, an injectable-only

   manufacturer will be eliminated for all claimants who allege only capsule use.




                                                     2
Case 9:20-md-02924-RLR Document 2062 Entered on FLSD Docket 10/09/2020 Page 3 of 6




          As the litigation progresses, the Registry will continue to incorporate multiple additional

   data sets to inform the Census process. Those sources may include: (i) updated or supplemental

   Census Plus Form information; (ii) medical and pharmacy records; (iii) information provided by

   brand Zantac manufacturers about their products; (iv) information provided by Generic

   Manufacturers about their products; and (v) dispensing information maintained by the

   retailers/pharmacies. This information will allow for an additional subsequent round of narrowing

   of claims and Defendants that may focus upon information like National Drug Codes (“NDC”),

   distribution channels, and other more granular inquiries.

          When the Registry closes, the parties should have a clearer joint understanding about

   product identification and alleged injury, together with the available supporting documentation for

   each potential claimant. This process recognizes it is in the common interest of all parties to have

   an accurate understanding of which Defendants could be named as to each Filed Plaintiff (or might

   be as to each Unfiled Claimant), and which Defendants could not, on a timely basis.

          This Order addresses Generic Manufacturer production of product-related information for

   the Registry. This Order was jointly submitted by the parties, through Coordinating Counsel, with

   the consent of each of the Liaison Counsel, as well as Plaintiffs’ Co-Lead Counsel.

   II.    PRODUCTION OF PRODUCT INFORMATION BY GENERIC DEFENDANTS

          A.      Phase One

                  1.        On or before October 15, 2020, each Generic Manufacturer as referenced

   and defined in the introductory paragraph above will identify to Plaintiffs’ Co-Lead Counsel the

   following information:

                       i.   Each ANDA number under which it commercialized a finished ranitidine
                            drug product in the United States;

                    ii.     If a Defendant did not itself hold an ANDA for a finished ranitidine drug
                            product, but instead acquired product from an ANDA holder for


                                                    3
Case 9:20-md-02924-RLR Document 2062 Entered on FLSD Docket 10/09/2020 Page 4 of 6




                             repackaging or distribution, the identity of the ANDA holder and the ANDA
                             number under which such product was manufactured;

                    iii.     The dosage of each finished ranitidine drug product commercialized in the
                             United States, by ANDA;

                    iv.      The form (tablet, capsule, syrup, or injection) of finished ranitidine drug
                             product commercialized in the United States, by ANDA;

                        v.   Whether the finished ranitidine drug product commercialized in the United
                             States was a prescription or over the counter drug product, by ANDA; and

                    vi.      Any other special circumstances that define limits on distribution or sales
                             of ranitidine finished drug product in the United States for a particular
                             Generic Manufacturer, if known. This information may be supplemented
                             based on additional investigation and analysis.

                   2.        Each Generic Manufacturer will provide the information in section II.A.1

   in a letter signed by counsel of record (“Phase One Letter”) or Affidavit signed by a corporate

   representative of the Defendant and delivered via email to Plaintiffs’ Co-Lead Counsel and the

   Special Master. If so specified by LMI, the information will also be provided in a format that

   facilitates application to the Registry.

                   3.        The information provided in the Phase One Letter or Affidavit will be the

   best available as of the date each Generic Manufacturer makes the disclosure. Each Generic

   Manufacturer has an ongoing obligation and right to timely update or supplement the information

   disclosed in its Phase One Letter or Affidavit to the extent new or additional information becomes

   available.

           B.      Phase Two

                   1.        On or before December 1, 2020, each Generic Manufacturer as referenced

   and defined in the introductory paragraph above, will identify, to the extent it is able and subject

   to sections II.B.2 and II.B.4 of this Order, to Plaintiffs’ Co-Lead Counsel the following

   information:




                                                      4
Case 9:20-md-02924-RLR Document 2062 Entered on FLSD Docket 10/09/2020 Page 5 of 6




                        i.   Each NDC under which it commercialized a finished ranitidine drug
                             product in the United States;

                    ii.      Any geographic or commercial limitations on finished ranitidine drug
                             products distributed in the United States, by NDC;

                    iii.     The dates, by NDC, the Generic Manufacturer started and stopped selling,
                             distributing or manufacturing each ranitidine drug product in the United
                             States; and

                    iv.      Any other special circumstances that define limits on distribution or sales
                             of ranitidine finished drug product in the United States for a particular
                             Generic Manufacturer that was unknown at the time Phase One information
                             was due.

                   2.        The information provided by each Generic Manufacturer in section II.B.1

   is limited to NDCs representing finished ranitidine drug products sold or distributed to retailers or

   distributors presently named in and served or previously dropped from the Master Personal Injury

   Complaint, Consumer Class Action Complaint, or the Third-Party Payer Class Action, to the extent

   a Generic Manufacturer is aware of limits on the retailers or distributors to whom the product was

   sold or distributed.

                   3.        Each Generic Manufacturer will provide the information in section II.B.1

   in a letter signed by counsel of record (“Phase Two Letter”) or Affidavit signed by a corporate

   representative of the Defendant and delivered via email to Plaintiffs’ Co-Lead Counsel and the

   Special Master. If so specified by LMI, the information will also be provided in a form that

   facilitates application to the Registry.

                   4.        The information provided in the Phase Two Letter or Affidavit will be the

   best available as of the date each Generic Manufacturer makes the disclosure. Each Generic

   Manufacturer has an ongoing obligation and right to timely update or supplement the information

   disclosed in its Phase Two Letter or Affidavit to the extent new or additional information becomes

   available.



                                                      5
Case 9:20-md-02924-RLR Document 2062 Entered on FLSD Docket 10/09/2020 Page 6 of 6




                  5.     It is understood that Plaintiffs’ Counsel reserves the right to seek an

   Affidavit from a Defendant requesting removal or dismissal under Pretrial Order # 52 supporting

   the request, and that Plaintiff’s Counsel may, but will not be obligated to, remove or dismiss that

   Defendant under Pretrial Order # 52 if the Defendant is unable or unwilling to provide such an

   Affidavit.

   III.    DELAYS AND DISPUTES

           A.     While this Order sets forth the deadlines by which Phase One and Phase Two

   productions should be completed for each Generic Manufacturer, in the interest of permitting and

   facilitating early and ongoing analysis of the Registry data, the Court encourages Generic

   Manufacturers to provide the information outlined herein as soon as practicable.

           B.     If a Generic Manufacturer anticipates undue delay in its ability to timely produce

   its Phase One or Phase Two Letter or Affidavits, it shall notify the Plaintiffs’ Co-Leads and the

   Special Master so that an expeditious conferral can occur. If the Plaintiffs’ Co-Lead Counsel

   believe that any Generic Manufacturer has not exercised good faith in meeting its obligations under

   this Order, they shall notify the Generic Manufacturer, then meet and confer, and seek the

   participation of the Special Master as necessary. If the matter is not resolved, the Plaintiffs may

   request a determination by the Court that the Generic Manufacturer has not made a good faith

   effort to comply with this Order and seek an order compelling compliance and/or requesting

   appropriate relief.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 9th day of October,
   2020.



                                                ROBIN L. ROSENBERG
                                                UNITED STATES DISTRICT JUDGE




                                                   6
